Per Curiam,
Mason, Chief Justice.
The question of costs upon granting a new trial, is left to the discretion of the District Court. We do not feel disposed to interfere with that discretion, even in the present instance, although the costs were awarded at a subsequent term, against the party obtaining a new trial. The circumstances might have been such as to justify the court in such a case, and such will be presumed to have been the fact, undei the present circumstances of this case.
Judgment affirmed.